Name: 2004/395/EC,Euratom: Council Decision of 21 April 2004 appointing a Danish member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-04-27

 Avis juridique important|32004D03952004/395/EC,Euratom: Council Decision of 21 April 2004 appointing a Danish member of the Economic and Social Committee Official Journal L 123 , 27/04/2004 P. 0102 - 0102Council Decisionof 21 April 2004appointing a Danish member of the Economic and Social Committee(2004/395/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Ms Elly KJEMS HOVE, of which the Council was informed on 16 January 2004;Having regard to the nomination submitted by the Danish Government,Having obtained the opinion of the Commission of the European Community,HAS DECIDED AS FOLLOWS:Sole ArticleMr Henrik FALLESEN is hereby appointed a member of the Economic and Social Committee in place of Ms Elly KJEMS HOVE for the remainder of the latter's term of office, which runs until 20 September 2006.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 253, 21.9.2002, p. 9.